Citation Nr: 0113506	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  97-16 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to July 
1987 and from October 1993 to July 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the veteran's claims for 
increased evaluations for chondromalacia of the left and 
right knees were denied.

This matter was previously before the Board in March 1999, at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Chondromalacia of the left knee is manifested by moderate 
symptoms to include complaints of dislocation and 
instability, and clinical findings of lateral instability, a 
hyper-mobile patella, and minimal lateral tracking of the 
patella, with X-ray evidence of degenerative arthritis with 
objective evidence of pain on motion, weakened movement, 
excess fatigability, and flare-ups.

3.  The veteran's chondromalacia of the right knee is 
manifested by moderate symptoms to include complaints of 
dislocation and instability, and clinical findings of 
subluxation and a hyper-mobile patella with X-ray evidence of 
degenerative arthritis with objective evidence of pain on 
motion, weakened movement, excess fatigability, and flare-ups


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected chondromalacia of the left knee 
are not met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5257 (2000).

2.  Degenerative arthritis of the left knee is 10 percent 
disabling on a separate basis according to the schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45,and 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2000); VAOPGCREC 9-98, August 14, 1998.

3.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected chondromalacia of the right knee 
are not met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5257 (2000).

4.  Degenerative arthritis of the right knee is 10 percent 
disabling on a separate basis according to the schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2000); VAOPGCREC 9-98, August 14, 1998.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from September 1983 to July 
1987 and from October 1993 to July 1995.  Service medical 
records show that in November 1994, the veteran underwent 
left knee arthroscopy.  Examination revealed a left medial 
femoral condyle chondral fracture.  In January 1995, he began 
having right knee complaints.  Arthroscopy of the knee 
revealed medial femoral condyle chondromalacia with partial 
synovectomy and debridement of the ligamentum mucosum.

The veteran underwent a VA examination in December 1995 at 
which time he complained of pain, weakness, and swelling with 
physical activity and that his left knee "gave way."  
Examination of the knees revealed a slight varus deformity 
bilaterally that measured approximately 3 degrees.  His range 
of motion was full bilaterally, but was accompanied by 
crepitus, cracking, and snapping.  The McMurray's test was 
positive bilaterally, and the ligaments appeared stable.  The 
diagnoses were advanced chondromalacia bilaterally with varus 
deformities of both knees, status postoperative bilateral 
arthroscopes with some evidence of osteochondral damage to 
the femoral condyles.  X-rays of the knees did not reveal 
effusion or acute fracture, but mild degenerative changes 
were noted for both knees.

The veteran's application for service connection was received 
in October 1995.

By way of a rating decision dated in August 1996 the RO 
granted service connection for chondromalacia bilaterally and 
a 10 percent evaluation was assigned to each knee.

During a June 1997 VA examination, the veteran complained of 
chronic knee pain and swelling.  The examiner noted that knee 
X-rays taken in May 1997 continued to show mild degenerative 
changes in each knee similar to the ones noted on the 
December 1995 X-ray report.  On examination there was slight 
varus deformity bilaterally and the patellae were prominent.  
It was noted that there was no excess mobility in the patella 
and that compression resulted in discomfort bilaterally.  
There was no tenderness on palpation of the joint lines 
bilaterally.  Flexion to 130 degrees and extension to zero 
degrees was possible bilaterally.  Anterior and posterior 
drawer tests and the Lachman's test were all negative.  There 
was no lateral or medial instability, fluid accumulation, or 
soft tissue swelling.  There was palpable crepitus on passive 
motion of the left knee. 

A left knee arthroscopy was performed in August 1997, after 
the veteran complained that his left knee locked.  No repairs 
or release were required.  Two days post-surgery, he was able 
to exercise the knee, but continued to have lateral patellar 
tracing problems with popping over the trochlear groove.  

In November 1997 the veteran presented testimony in a hearing 
before a hearing officer at the RO.  With regard to the left 
knee he testified that pain shot through his knee and that he 
had swelling.  With regard to the right knee he testified 
that it was in the same condition as the left and that there 
was noticeable jumping of the kneecap upon flexion.  He 
testified that he had knee instability going up stairs and a 
burning sensation bilaterally.

In a rating decision dated in October 1997 the RO increased 
the evaluation of each knee to 20 percent disabling.

In March 1999 the Board remanded this case for further 
development.

The veteran underwent a VA examination in May 1999 at which 
time he complained of severe pain in both knees, stiffness 
upon sitting for long periods of time, and lateral shifting 
of the patellae on certain motions.  He also indicated that 
the patellae had dislocated on a number of occasions.  
Examination of the knees revealed that the patellae were 
quite prominent, with 8 degrees of varus on the right and 10 
degrees of varus on the left.  There was full range of motion 
bilaterally, and motion was accompanied by cracking and 
snapping located in the patellae region.  Although attempts 
to displace the patellae laterally caused severe pain, the 
examiner opined that he did not feel as though they could be 
dislocated.  The patellae were noted to be hyper-mobile, 
McMurrays' test was positive bilaterally, and the ligaments 
were stable.  The examiner stated that the veteran's knees 
exhibited weakened movement, excess fatigability, and that 
overuse or flare-ups could result in a decreased range of 
motion of up to 30 percent in each knee.  Pain could affect 
functional ability during flare-ups or when the knees were 
used repeatedly over a period of time.

Legal Analysis

The veteran contends that his service-connected 
chondromalacia of the left and right knees is more disabling 
than reflected in his initial evaluations.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.

Despite the change in the law brought about by the VCAA, the 
Board finds that a remand in this case is not required for 
compliance with the notice and duty to assist previsions 
contained in the new law.  The statement of the case issued 
during the pendency of this appeal notified the veteran of 
the relevant laws and regulations, and provided the precise 
language of all of the criteria for the diagnostic code under 
which his disability is evaluated.  As a result, the veteran 
has been fully informed of what additional evidence and 
information is required with regard to his claim.  The 
veteran is aware of his right to a personal hearing, although 
he has declined to avail himself of that right during the 
current appeal.  The veteran submitted medical evidence in 
support of his claim and did not indicate that there were any 
outstanding records that needed to be obtained.  The veteran 
also underwent a VA examination in November 1999 and the 
report of the findings has been associated with the claims 
file.  Thus, having fully satisfied the statutory 
requirements in the VCAA through the action undertaken by the 
RO, the veteran will not be prejudiced by the Board 
proceeding with the adjudication the matter before it.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49, 747 
(1992). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 
7 Vet.App. 55 (1994)

However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings. Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2000).

The veteran's knee disabilities are evaluated as 20 percent 
disabling for each knee under Diagnostic Code 5257, other 
impairment of the knee.  The rating criteria provide that an 
evaluation of 20 percent is warranted for moderate, recurrent 
subluxation or lateral instability.  A higher evaluation of 
30 percent is warranted for severe, recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).

After careful consideration of the evidence, the Board finds 
at all times subsequent to the grant of service connection 
that the veteran's service-connected chondromalacia of the 
left and right knees more nearly approximates the criteria 
for a 20 percent evaluation for each knee in that the 
disabilities manifest no more than moderate subluxation and 
lateral instability.  The veteran testified during his 
personal hearing that he had noticeable jumping of the 
kneecaps upon flexion and instability of the knees when 
ascending stairs.  VA examination reports dated in December 
1995 and May 1999 indicate that in December he complained 
that his left knee "gave way" and in May that both knees 
had dislocated on a number of occasions.  Although the 
examiner in May 1999 found the patellae to be hyper-mobile, 
he felt that the patellae could not be dislocated.  However, 
X-ray findings that same month did reveal minimal lateral 
subluxation of the right patella.  Moreover, following left 
knee surgery in August 1997 the veteran continued to have 
minimal lateral tracking of the left patella.  These findings 
of subluxation and lateral instability of the knee caps, 
along with the veteran's statements that his knees "gave 
way" and that his knee caps dislocated on a number of 
occasions indicate, at best, that the veteran's bilateral 
knee disabilities more nearly approximate the criteria of 
moderate recurrent subluxation of the right knee and lateral 
instability of the left knee.  

A higher evaluation of 30 percent is not warranted, based on 
the available evidence.  In all three VA examination reports 
the ligaments in each knee were found to be stable.  
Moreover, the X-ray evidence of minimal subluxation of the 
right knee and minimal lateral tracking of the left patella 
do not present disability pictures of severe recurrent 
subluxation or lateral instability.

The Board notes that although the veteran's disabilities do 
not warrant a higher evaluation under Diagnostic Code 5257, 
evidence of additional disability entitles the veteran to 
separate evaluations for limitation of motion due to pain.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that codes that provide a rating solely on the basis of 
loss of range of motion must consider 38 C.F.R. §§ 4.40 and 
4.45 (regulations pertaining to functional loss of the joints 
due to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  However, in Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 
(impairment of the knee) was not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45 do not apply.

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating might be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  In a later opinion, the General Counsel 
noted that even if the claimant technically has full range of 
motion, but motion is inhibited by pain, then a compensable 
evaluation for arthritis under Diagnostic Code 5003 and 
section 4.59 would be available.  VAOPGCPREC 9-98, August 14, 
1998.

As previously discussed, the veteran is in receipt of a 20 
percent evaluation for each knee under Diagnostic Code 5257, 
other impairment of the knee.  The Board finds, consistent 
with the opinions set forth above, that at all times 
subsequent to the grant of service connection, he also has 
additional knee disability manifested by limitation of 
motion.  The Board notes that a knee disability rated under 
Diagnostic Code 5257 warrants a separate rating for 
limitation of motion when there is X-ray evidence of 
arthritis and painful motion under 38 C.F.R. § 4.59. 
VAOPGCPREC 9-98, August 14, 1998.  While arthritis of the 
left and right knees has not been diagnosed per se, VA 
examination X-ray reports of record note findings of 
degenerative changes of the left and right knees.  VA 
examination reports and VAMC treatment records note the 
veteran's complaints of bilateral knee pain.  A June 1997 VA 
examination reports that flexion was to 130 degrees 
bilaterally.  In a VA examination report dated in May 1999 
the examiner noted the veteran had full motion bilaterally, 
but that the knees exhibited weakened movement and excess 
fatigability.  Additionally, he stated that overuse or flare-
ups could result in a decreased range of motion of up to 30 
percent in each knee.  Pain was also noted to affect 
functional ability during flare-ups or when the knees were 
used repeatedly over a period of time.  Accordingly, while 
compensable limitation of motion under Diagnostic Code 5260 
or 5261 is not show for either knee, the Board finds that a 
separate 10 percent rating, and no more, is warranted for 
each knee on the basis of X-ray findings of degenerative 
changes and painful motion of the knees.




ORDER

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the left knee is denied.

Entitlement to a separate evaluation of 10 percent, and no 
more, for degenerative arthritis of the left knee, manifested 
by painful motion, is warranted, subject to the law and 
regulations controlling the award of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the right knee is denied.

Entitlement to a separate evaluation of 10 percent, and no 
more, for degenerative arthritis of the right knee, 
manifested by painful motion, is warranted, subjected to the 
law and regulations controlling the award of monetary 
benefits.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 

